DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amended claims relating to “frustrating input associated with an interface” ha been further analyzed and rejected over new ground of rejection as in Lehnert et al. (US 2018/0020307 A1).

According to “threshold associated with input interface” a problem/error associated with such interface may be determined as the frustration. 


Allowable Subject Matter
Claim(s) 8,16-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3; 5-7, 12-15, 19 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Lehnert et al. (US 2018/0020307 A1).

1. (currently amended) A method of identifying errors related to a computing device comprising: detecting, by one or more sensors, an input to the computing device (fig.3 (300); par [43, 86]); comparing, by one or more processors, the detected input with a frustration threshold, wherein the threshold corresponds to a level of input indicating frustration by a user (par [85-87]/problems as frustration associated with user input may be detected); determining, by the one or more processors, whether the input meets or exceeds the frustration threshold;  when the input meets or exceeds the threshold, identifying, by the one or more processors, an error related to the computing device; and when the input does not meet or exceed the threshold, categorizing the input as normal input (par [85-87]/threshold for error or normal operation).  

2. (original) The method of claim 1, wherein the input is at least one of a tap along a portion of the computing device, shaking of the computing device, voice input, or a gesture (par [85-87]).  

3. (original) The method of claim 2, wherein the input is a series of taps, and the frustration threshold is at least one of a number of taps in a first predetermined amount of time, the taps having a force greater than a predetermined force threshold or an acceleration greater than a predetermined acceleration threshold (this part is not given much weight since previous claims refer to elective inputs which may be gesture or shaking ).  

5. (original) The method of claim 1, further comprising addressing the error (par [85-87]).  

6. (original) The method of claim 5, wherein addressing the error comprising resetting one or more components of the device (par [19]/option to restart as reset is available) .

7. (original) The method of claim 1, wherein identifying the error comprises requesting a status of a first component of the computing device (fig.6-7; par [19,88]).  

12. (currently amended) A self-diagnostic computing device, comprising: one or more sensors; memory; one or more processors in communication with the one or more sensors and the memory, the one or more processors configured to: receive, from the one or more sensors, an input to the computing device (fig.3 (300); par [43, 86]; compare the received input with a frustration threshold, wherein the frustration threshold corresponds to a level of input indicating frustration by a user (par [85-87]); determine whether the input meets or exceeds the frustration threshold; ; and when the input does not meet or exceed the threshold, categorize the input as normal input (par [85-87]/threshold for error or normal operation).   

13. (original) The computing device of claim 12, wherein the input comprises at least one of a tap along a portion of the computing device, shaking of the computing device, voice input, or a gesture (par [85-87]).  

14. (original) The computing device of claim 13, wherein the input is a series of taps, and the frustration threshold is at least one of a number of taps in a first predetermined amount of time, the taps having a force greater than a predetermined force threshold or an acceleration greater than a predetermined acceleration threshold (this part is not given much weight since previous claims refer to elective inputs which may be gesture or shaking ).  
  
15. (original) The computing device of claim 12, wherein the one or more processors are further configured to reset one or more components of the device in response to identifying the error (par [19]).  

19. (currently amended) A non-transitory computer-readable medium housed in a computing device storing instructions, which when executed by one or more processors, cause the one or more processors to: receive, from received input with a frustration threshold, wherein the frustration threshold corresponds to a level of input indicating frustration by a user (par [85-87]); determine whether the input meets or exceeds the frustration threshold; ; and when the input does not meet or exceed the threshold, categorizing the input as normal input (par [85-87]/threshold for error or normal operation).     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehnert et al. (US 2018/0020307 A1) And Toner et al. (US 11, 013,404 B2).

4. (original) The method of claim 1, but lacking are such further comprising: outputting instructions to perform a series of inputs; receiving, in response to outputting those instructions, a series of inputs; and updating the threshold based on the received series of inputs.  

	But toner et al. disclose of the outputting instructions to perform a series of inputs; receiving, in response to outputting those instructions, a series of inputs; and updating the threshold based on the received series of inputs (col.8 line 20-35). Thus, one of the ordinary skills in the art could have modified the art by adding such noted perform a series of inputs; receiving, in response to outputting those instructions, a series of inputs; and updating the threshold based on the received series of inputs so as to customize the threshold based on user’s inputs. 

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehnert et al. (US 2018/0020307 A1) and Nguyen et al. (US 2016/0378628 A1).

9. (original) The method of claim 7, but the art lacked of such aspect as further comprising: determining that a response to the request is received within a second predetermined amount of time.

	But the art as in Nguyen disclose of determining that a response to the request is received within a second predetermined amount of time (par [34-35]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted determining that a response to the request is received within a second predetermined amount of time so as to alert user of potential failure of the component. 
  
10. (original) The method of claim 9, wherein the first component is a communication interface, the method further comprising: determining, based on information in the response, a status of a connection with a second device (N-par [34-35]).  

11. (original) The method of claim 10, further comprising outputting a notification based on the status of the connection (N-par [35]).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654